Case 1:16-cr-20897-PAS Document 196 Entered on FLSD Docket 07/22/2020 Page 1 of 21



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                    Case No.: 16-20897-CR-SEITZ

   UNITED STATES OF AMERICA

               v.

   PRINCESS CRUISE LINES, LTD.,

         Defendant.
                                            /




           QUARTERLY STATUS REPORT BY PRINCESS CRUISE LINES, LTD.



    Markus/Moss PLLC                                 DECHERT LLP
    40 N.W. Third Street                             1095 Avenue of the Americas
    Penthouse One                                    New York, NY 10036
    Miami, FL 33128

                           Attorneys for Defendant Princess Cruise Lines, Ltd.
Case 1:16-cr-20897-PAS Document 196 Entered on FLSD Docket 07/22/2020 Page 2 of 21



           Defendant, Princess Cruise Lines, Ltd. (“Princess”), the wholly owned subsidiary of

   Carnival Corporation & plc (“Carnival Corp.” or the “Company”), respectfully submits this status

   report in advance of the status conference scheduled for July 29, 2020. In addition to the

   information provided in this report, attached as Exhibit A is the Company’s quarterly tracking

   chart summarizing the status of corrective and preventive actions taken in response to final audit

   findings by the TPA and various other incidents.

   I.      The Current Status of Carnival Corp.’s Operations

           As the Court is aware, due to the extreme circumstances arising from the global pandemic,

   Carnival Corp. paused its guest operations worldwide prior to the most recent status conference in

   April. That pause has continued throughout this quarter. Pausing guest operations means that

   Carnival Corp. has not earned any revenue for several months, which is a situation that has literally

   no precedent in the Company’s nearly 50-year history. Companies in the travel and leisure

   industry throughout the world have been forced to lay off or furlough massive numbers of

   employees, and some have been driven to bankruptcy.

           Carnival Corp. has not been immune from these challenges; in fact, it is taking drastic

   actions to help ensure its survival. The Company has been forced to lay off or furlough thousands

   of shore-side employees, reduce its shipboard team by approximately 80,000, drastically decrease

   its expenses, and even go so far as to sell a portion of its fleet and delay the delivery dates of other

   new ships on order. Carnival Corp. has also raised billions of dollars through a combination of

   very costly new debt and diluted equity to mitigate its lack of revenue, including an additional

   round of financing obtained since the last status conference. Despite an explosive increase in their

   workload, the Company has significantly reduced compensation for nearly all remaining

   employees, as well as for the Boards of Directors. The Chief Executive Officer has taken a 50%



                                                      1
Case 1:16-cr-20897-PAS Document 196 Entered on FLSD Docket 07/22/2020 Page 3 of 21



   reduction in his base compensation, and the other members of the Leadership Team and the Boards

   of Directors have taken a 25% reduction.

          Despite all of these challenges, and consistent with the Company’s Corporate Vision,

   Carnival Corp. has channeled its resources towards promoting the safety and health of its guests,

   crew, and the communities the Company touches, while maintaining its focus on compliance and

   environmental protection. All of Carnival Corp.’s 260,000 guests who were sailing at the

   beginning of the Company’s pause have been returned to their home countries through the

   Company’s sustained and arduous efforts. For example, the Company had to navigate travel

   restrictions, closed borders, and medical restrictions and needed to coordinate with dozens of

   foreign governments in order to get all of its guests home by early June.

          Carnival Corp.’s efforts to repatriate its crew members have accounted for the majority of

   the Company’s work at sea during the past quarter. Many of these employees live in countries that

   impose onerous restrictions on people (including citizens) entering the country, which has made

   transporting all of them home extremely challenging. Despite these barriers, as of July 20,

   Carnival Corp. has transported home approximately 79,500 of the 82,500 crew members who have

   been identified for repatriation. The Company has repatriated employees to more than 130

   countries, sailing its own ships more than 400,000 nautical miles and chartering more than 225

   flights in the face of constantly changing and evolving restrictions. Carnival Corp. has devoted

   more than 50 of its ships to the repatriation efforts during the past several months, and 12 ships

   are continuing to sail employees home. The Company is committed to returning home all of its

   remaining crew members who are not needed to operate the Company’s ships while guest

   operations are paused.




                                                   2
Case 1:16-cr-20897-PAS Document 196 Entered on FLSD Docket 07/22/2020 Page 4 of 21



            The entire cruise and shipping industries have faced immense, if not often

   insurmountable, challenges in bringing home their crews. The International Chamber of Shipping

   recently reported that 200,000 seafarers across the world remain stranded at sea, largely due to

   government restrictions that prevent the embarkation and disembarkation of people in port.1

   Carnival Corp. has only approximately 3,000 such employees still at sea. During Carnival Corp.’s

   repatriation, the Company has kept the health and well-being of its crew members as a paramount

   concern. The Company has balanced its employees’ physical and mental health by implementing

   responsible COVID-19 response measures that nonetheless enable as much freedom of crew

   movement as possible, making counseling services available, and working to make shore leave

   possible. The Company joins the maritime industry in imploring governments worldwide to relax

   their restrictions in order to allow crew members to return home safely.

           Carnival Corp. has redirected all ships not part of the repatriation efforts to their “pause

   locations,” which are the ports in which they will remain during the pause. A total of 59 ships

   have transited to their pause locations, and the Company has reduced their level of operations to

   their “final pause status,” i.e., the safe staffing levels necessary to maintain the ships in their

   reduced operational state. Another five ships have reached their pause location but are still

   undergoing reductions in operation to reach their pause status. The Company expects substantially

   all of its ships to reach their full pause status during the third quarter of 2020.

           Even with Carnival Corp.’s focus on cash preservation during the pause in guest operations,

   the Company’s shore-side personnel are paying close attention to make sure that its ships are



   1
           See INT’L CHAMBER OF SHIPPING, Global Shipping Fleet to Sound Horns on 8 July to Remind Governments
           Over Need for Urgent Crew Change (June 30, 2020), https://www.ics-shipping.org/news/press-
           releases/view-article/2020/06/30/global-shipping-fleet-to-sound-horns-on-8-july-to-remind-governments-
           over-need-for-urgent-crew-change.


                                                         3
Case 1:16-cr-20897-PAS Document 196 Entered on FLSD Docket 07/22/2020 Page 5 of 21



   adequately staffed, particularly with sufficient crew members in the technical and deck

   departments. Carnival Corp. has set the staffing levels for its ships that have reached their pause

   status at levels above the requirements mandated by the International Convention for the Safety of

   Life at Sea, and the Company has coordinated with each ship’s flag state when setting its staffing

   levels. The Company is committed to ensuring staffing levels that are sufficient to meet all of its

   environmental standards and its legal obligations.

   II.    Carnival Corp.’s Pause Priorities Plan and Resumption of Guest Operations

          One of Carnival Corp.’s Brands, AIDA Cruises, expects to recommence cruises on three

   ships in August.2 These cruises will each depart from Germany and last approximately three

   days without calling on ports other than the ships’ home ports. Carnival Corp. will evaluate

   these cruises and determine when it is appropriate to expand and add visits to other ports.

          Carnival Corp. is assessing when and how its remaining Brands may resume guest

   operations. In preparation for the resumption of operations, the Chief Ethics & Compliance

   Officer (“CECO”) and Environmental Corporate Compliance Manager (“CCM”) created a draft

   of the Company’s Pause Priorities Plan (“PPP”), outlining the environmental and other

   compliance-related tasks that Carnival Corp. will aim to complete by the time that its ships

   resume operations or soon thereafter. In particular, the CCM performed a feasibility assessment

   together with the Operating Line Compliance Managers who report to him, the Chief Maritime




   2
          AIDA Cruises’ 14-ship fleet currently includes only two Covered Vessels that are governed by Carnival
          Corp.’s Environmental Compliance Plan (“ECP”), and the three ships on which AIDA will resume guest
          operations are not Covered Vessels. Carnival Corp. expects in the near future to remove the Certificates of
          Financial Responsibility (“COFRs”) from more ships, which will cause them no longer to be Covered
          Vessels, because they will be sold or recycled or are ships based in Europe or Australia that simply will not,
          for various commercial reasons, maintain itineraries that visit the United States for the foreseeable future.
          Carnival Corp. anticipates removing COFRs from a total of 18 ships, which will cause the percentage of
          Covered Vessels in its fleet to decrease from 70% to 62%, after accounting for the anticipated departure of
          certain ships from the fleet altogether.


                                                           4
Case 1:16-cr-20897-PAS Document 196 Entered on FLSD Docket 07/22/2020 Page 6 of 21



   Officer, and other key stakeholders before deciding upon the current PPP. This assessment

   included considering a number of factors such as the availability of parts, materials, and third

   party contractors. In addition to many other topics, the plan addresses issues that the CAM has

   cited as needing improvement: keeping ships adequately staffed with qualified crew members,

   maintaining the availability of critical environmental spare parts, and making outstanding repairs

   to pollution prevention equipment.

          Carnival Corp. provided a draft of the PPP to the CAM, and the CAM has responded with

   two principal criticisms surrounding the environmental sections of the PPP: (1) The plan lacks

   set dates by which tasks will be completed, and (2) the plan does not include a guarantee that no

   ship will sail before all of the tasks in the plan that pertain to the ship have been completed. We

   address these points here:

          1.      Deadlines – The environmental section of the PPP does not assign specific

   deadlines by which many of its tasks must be completed. Instead, it categorizes tasks into those

   which: (1) are a priority to complete before a ship returns to service, or within at least 60 days

   after returning to service; (2) would be helpful to complete before a ship returns to service but

   are complicated by various external factors beyond the Company’s control; and (3) cannot

   realistically be completed before a ship returns to service but will be completed at a feasible time

   thereafter. Setting specific deadlines for these tasks is impossible because many of the tasks that

   are in the PPP rely on parties beyond the control of Carnival Corp., and the Company has not

   developed a full schedule of when the fleet will resume cruising. The Company’s need to rely on

   third parties is always a hindrance to scheduling, but this is especially so given the uncertainty

   and likely ongoing disruptions to business, manufacturing, supply chains, and transportation

   caused by COVID-19.



                                                     5
Case 1:16-cr-20897-PAS Document 196 Entered on FLSD Docket 07/22/2020 Page 7 of 21



          However, the Company has set specific deadlines for the tasks in the PPP that lie

   substantially within its control—for example, tasks related to improving the Company’s

   investigations and culture. Tasks that rely on third parties or other outside factors for

   completion, on the other hand, do not have specific deadlines. For example, tasks such as

   installing ballast water treatment systems and gray water filters require third-party contractors to

   complete. Other tasks such as replenishing a ship’s critical spare parts require third parties to

   manufacture and deliver new products, including to parts of the world where the ships do not

   normally operate but have been relocated during the pause. Still other tasks such as installing

   new signage about food waste handling require Company personnel to travel among various

   ships, and such travel is, as the Court is aware, extremely difficult under present circumstances.

   Setting realistic deadlines for tasks such as these is impossible to do in these unprecedented and

   unpredictable times. Nonetheless, the Company is confident that it has the capability to be in

   compliance and is committed to protecting the environment both during the pause and upon

   resumption of guest operations.

          Despite these challenges, Carnival Corp. remains committed to making all the changes

   that it can control. The CCM in particular is supervising on a daily basis the implementation of

   all PPP commitments to identify any potential delays or issues and to solve them expeditiously

   so that Carnival Corp. can bring each ship back better able to sustain compliance in the long

   term. Carnival Corp.’s goal of making the ships stronger than they were before the pause may

   not happen immediately upon a given ship’s re-entry, but the Company is committed to

   achieving this goal.

          2.      Guarantees – The environmental section of the PPP provides that if a task for a

   particular ship is not completed before the ship is scheduled to resume guest operations, the ship



                                                     6
Case 1:16-cr-20897-PAS Document 196 Entered on FLSD Docket 07/22/2020 Page 8 of 21



   may return to service, and Carnival Corp. will document the tasks remaining, and explain why

   they were not completed before the ship resumed guest operations. The CAM contends that the

   failure to guarantee that tasks will be completed before a ship resumes guest operations

   demonstrates a lack of commitment and that the Ethics & Compliance Department lacks

   sufficient authority.

            Carnival Corp., the CECO, and the CCM respectfully disagree. While the extensive

   authorities of the CECO and the CCM are described more fully in the next section, what is

   important to emphasize here is that the authorities who decide when ships may sail, including

   Carnival Corp.’s Chief Executive Officer, must consider and weigh numerous factors—

   operational, environmental, contractual, reputational, and fiduciary. No Carnival Corp. ship will

   resume guest operations until the Company is confident that it is able to meet the Company’s

   obligations under law, regulations, and the ECP.

            The compliance tasks identified in the PPP exceed what is required by law and even the

   ECP. The CAM has suggested that the Company should make additional guarantees in the PPP,

   see CAM Third Annual Report at 141, but these also are not legally required and exceed the

   ECP:

            Pollution Prevention Equipment – The temporary malfunction of a piece of pollution
             prevention equipment does not violate the ECP unless it independently violates some
             other environmental law. The Company is required only to develop adequate budgets to
             maintain and repair pollution prevention equipment, develop best practices for such
             equipment’s maintenance and repair, timely fix any malfunctioning pollution prevention
             equipment, and report any malfunction to the ship’s applicable Operating Line. ECP §§
             III.A.10, III.A.17, IV.B.1.d, IV.B.1.i, IV.B.2.d.

            Spare Parts – A ship’s temporary lack of one or even many critical environmental spare
             parts does not violate the ECP. The Company is required to maintain a system to
             identify critical environmental spare parts, identify when those parts are missing, and
             timely order replacements. ECP §§ V.B.2, V.B.3.

            Full Complements of Deck and Technical Officers – The ECP does not mandate specific
             staffing levels. The Company is required to remedy any “inadequacies in the size and
                                                   7
Case 1:16-cr-20897-PAS Document 196 Entered on FLSD Docket 07/22/2020 Page 9 of 21



               capabilities of vessel crews” if the existing crew sizes are “proven as a contributing
               factor to their inability to meet the objectives of this ECP.” ECP § I.F.

              Information Technology Systems – There is no requirement in the ECP that the
               Company install specific information technology systems; such systems are voluntary
               measures by which the Company increases the ease of complying with ECP
               requirements.

              Vetting of Shore-side Waste Vendors – There is no requirement in the ECP that the
               Company vet the vendors that it uses to dispose of shore-side waste, and many of those
               vendors are vetted by local port authorities, which sometimes require that the Company
               use a specific vendor.

              Carnival Corp. selected the tasks in the PPP to go further than the ECP requirements

   listed above in order to achieve the Company’s goal of sustaining the ECP standards and more

   for many years to come. Some efforts to make the ships stronger are currently underway and

   will be completed by the time the ships return to sailing. However, other efforts may not be

   accomplished within that timeframe. Although Carnival Corp. cannot definitively declare that

   all improvements will be made by the time of re-entry, this does not undermine the Company’s

   commitment to making these improvements.

   III.       Creation of the Ethics & Compliance Department

              In the past year, Carnival Corp. has created a company-wide Ethics & Compliance

   Department, as required by the agreement that the Court adopted to resolve Princess’s probation

   violations. The CAM contends that the top officers in the Ethics & Compliance Department, the

   CECO and CCM, do not have the level of authority required by that agreement and the ECP.

              Carnival Corp. believes that the CECO and the CCM are vested with sufficient authority

   and that their authority meets not only the requirements of the ECP and the probation violation

   agreement, but standards of good corporate governance as well. Their authority was described in

   detail in the Ethics & Compliance Charter that the Company developed in August 2019 and

   revised in response to the CAM’s and the TPA’s comments, as required by the probation


                                                       8
Case 1:16-cr-20897-PAS Document 196 Entered on FLSD Docket 07/22/2020 Page 10 of 21



   violation agreement. In addition, the CAM has not identified a specific obligation in the ECP or

   the probation violation agreement that they lack the authority to implement.

          The CECO’s and the CCM’s authority compares favorably to the Department of Justice’s

   guidance for compliance programs and other “best practices” in the compliance field. Both the

   CECO and the CCM report to Carnival Corp.’s Chief Executive Officer and Boards of

   Directors.3 Each of them meets with the respective committees of the Boards to which they

   report on at least a quarterly basis, and some of the CECO’s meetings occur during sessions in

   which the Chief Executive Officer is not present. During the Company’s response to the

   COVID-19 pandemic, the CCM has been meeting with the Boards’ HESS Committees even

   more frequently than before—on almost a monthly basis. One of the committees to which the

   CECO reports is a permanent committee specifically dedicated to compliance, and it includes a

   new member who has a long career of compliance experience. The CECO communicates

   regularly with the members of this committee between formal meetings. All members of the

   Boards of Directors receive training about compliance issues on a regular basis.

          The CECO is a member of Carnival Corp.’s Leadership Team, which consists of nine

   executives from throughout the Company and currently meets five times or more each week to

   address the most important issues related to the Company’s governance. The CECO’s

   compensation is on par with the other members of the Leadership Team, and his employment is

   subject to contractual protections that prevent his removal without approval from members of the

   Boards of Directors. The Ethics & Compliance Program that the CECO oversees includes direct




   3
          The CECO reports directly to the Chief Executive Officer and has a dotted-line reporting relationship with
          the Compliance, HESS, and Audit Committees of the Boards of Directors. The CCM reports directly to the
          CECO, and he has a dotted-line reporting relationship with the Chief Executive Officer and the Boards’
          HESS Committees.


                                                          9
Case 1:16-cr-20897-PAS Document 196 Entered on FLSD Docket 07/22/2020 Page 11 of 21



   reports within each of Carnival Corp.’s different Operating Lines and has been allocated

   sufficient resources in the Company’s financial plans.

          The CAM’s concern that the CECO and the CCM lack authority appears to arise from his

   opinion that certain initiatives for which the CECO and CCM are responsible have been

   inappropriately delayed or are inadequate. One such initiative is the PPP, which is discussed

   above. Another is Carnival Corp.’s response to the culture survey published last year. In

   response to that survey, the Ethics & Compliance Department designed a Culture Action Plan,

   which was being finalized in the weeks before COVID-19 became a global pandemic. A revised

   Culture Action Plan will be finalized by the end of this month to incorporate priorities and

   changes reflected within the PPP and other recent developments.

          Carnival Corp. appreciates the CAM’s frustration with how long it has taken to publish a

   company-wide response to the culture survey. However, as the CAM recognizes, fostering a

   proper compliance culture requires participation from Carnival Corp.’s most senior leadership.

   See CAM Third Annual Report at 88. It is also a time-consuming endeavor. Instead of focusing

   on the culture survey at this particular juncture, the Company’s senior management has spent

   considerable time and effort—not to mention hundreds of millions of dollars—in getting almost

   80,000 crew members home despite daunting challenges and barriers posed by their home

   countries and striving to ensure their good health and wellbeing. Although the CAM has often

   commented that the Company’s leadership says the right things but does not take actions that

   match its words, the Company believes the actions of senior management, particularly during

   this crisis, dispels that notion, and also speaks volumes about the caring culture they are trying to

   build and sustain.




                                                    10
Case 1:16-cr-20897-PAS Document 196 Entered on FLSD Docket 07/22/2020 Page 12 of 21



          The CAM submits that the delays in Carnival Corp.’s finalizing its response to the culture

   survey and its PPP illustrate that the CECO and the CCM lack authority to implement initiatives

   across the Company’s Brands. But the CECO and the CCM have moved at the steady pace that

   they have because they believe that the projects the Company should undertake are better when

   they draw upon the subject matter expertise of employees across the Company, including the

   Brands, and coordinate with those experts, rather than unilaterally develop and implement new

   policies. Carnival Corp. recognizes that the CAM may disagree with the CECO’s and the

   CCM’s management style, critique the characteristics of specific projects they pursue, and offer

   his opinions about the weaknesses or delays of those projects. Carnival Corp. will continue to

   consider the CAM’s views concerning this matter and is committed to keep improving. The

   CECO and CCM have found many of the CAM’s opinions about specific projects to be helpful.

   However, the CAM’s criticisms about the processes and outcomes of certain projects for which

   the CECO and CCM are responsible are not evidence that the CECO and CCM lack the requisite

   authority.

   IV.    Restructuring of the HESS Investigations Department

          Carnival Corp. acknowledges that it needs to continue strengthening the Incident

   Analysis Group (“IAG”), which is the department responsible for investigating HESS incidents.

   Accordingly, the Company has implemented a number of recent improvements and is

   prioritizing others in the upcoming weeks.

          Carnival Corp. is currently searching for a new Vice President to lead the IAG. The

   department is currently being overseen by the Ethics & Compliance Department’s Corporate

   Compliance Manager responsible for Health, Safety, and Security, who has substantial

   experience dealing with investigations during his 42 years working in the maritime industry.

   The day-to-day responsibilities of the IAG are being handled by the previous leader’s deputy,
                                                  11
Case 1:16-cr-20897-PAS Document 196 Entered on FLSD Docket 07/22/2020 Page 13 of 21



   who has worked for Carnival Corp. for more than 16 years. The Company anticipates appointing

   a permanent leader of the IAG before most guest operations resume.

          Carnival Corp.’s efforts over the past year to improve the IAG have borne some fruit,

   even though there is still much more progress that the Company recognizes it needs and would

   like to make. The Company revised and improved its investigative procedures to make them

   more understandable, and also included a new procedure specifically designed to prioritize the

   need to share “lessons learned” from the investigations. The Company reduced the number of

   investigations that had been pending for several months without any reports being issued, and it

   intends to use the pause in guest operations to further reduce this backlog.

          The Company also retained a reputable third-party consultant to conduct root cause

   analysis training for the department’s investigators, which the CAM said “appeared to provide

   good analytical methods and tools, with a skilled and highly experienced instructor.” CAM

   Third Annual Report at 198. The Company also administered new computer-based training in

   root cause analysis to employees from the Brands who investigate less serious incidents.

   Although Carnival Corp. agrees with the CAM that the root cause analysis set forth in

   investigative reports must be improved, the Company believes that this training and its new

   investigative procedures and report templates have laid the foundation for this improvement.

          The CAM is concerned that the IAG is not independent from the personnel responsible

   for maritime operations, whose incidents the IAG is responsible for investigating. The CAM’s

   concern is based in part on the Ethics & Compliance Department’s recent decision to create an

   Advisory Council of subject matter experts from throughout the Company, which will be

   responsible for providing guidance to the IAG on various issues designed to help improve the

   overall investigative program. The CAM’s comments suggested to the Company that he



                                                   12
Case 1:16-cr-20897-PAS Document 196 Entered on FLSD Docket 07/22/2020 Page 14 of 21



   understood that the Advisory Council would have substantive input into, or make decisions

   about, the scope or outcome of any investigations. This was a misunderstanding, perhaps

   induced by the name “Advisory Council.” To be clear: The body will have no role in

   investigations, and it will not limit in any way the independence of the IAG. It is intended solely

   as a resource to the IAG, not a limit or authority over it. To avoid confusion on this point, the

   Company revised the PPP to rename the Advisory Council to the Investigations Working Group.

            Carnival Corp. recognizes the importance of establishing and maintaining an independent

   investigative function, free from improper influence of those impacted by its investigative work,

   conclusions, and recommendations. The Company is committed to this goal and will continue to

   evaluate the investigative function and take the necessary steps to ensure its effectiveness,

   professionalism, and independence.

   V.       Improved Handling of Food Waste

            Carnival Corp. has made significant progress within the past year in its handling of food

   waste, particularly the separation of non-food from food waste, and the Company appreciates the

   CAM’s recognition of this improvement in his annual report. The pause in guest operations,

   however, has slowed further progress in certain initiatives in this area during the past quarter,

   such as the installation of food waste digesters and the elimination of certain types of single-use

   plastics. We wish to mention, however, two points related to the Company’s handling of food

   waste.

            First, prior to the pause, Carnival Corp. had made substantial progress in reducing the

   ships’ food waste and single-use plastics. In fact, the Company was proceeding ahead of the

   schedules established by the agreement that resolved Princess’s probation violations, and the

   target reduction in food waste had nearly been met. In light of public health and hygiene

   concerns raised by the COVID-19 pandemic, however, Carnival Corp. expects that it may need
                                                    13
Case 1:16-cr-20897-PAS Document 196 Entered on FLSD Docket 07/22/2020 Page 15 of 21



   to scale back its planned decrease of certain single-use plastic items once guest operations

   resume. Certain items like communal sugar shakers and ketchup bottles can increase the spread

   of disease onboard a ship because many guests will touch them. The Company may decide that

   it is better to protect public health by replacing these items with single-use sugar or ketchup

   packets and to account for the environmental risk posed by such items through its recently

   enhanced food waste separation practices. Despite these potential future changes, Carnival Corp.

   is confident that it can make corresponding decreases to the procurement of other single-use

   items to stay on track with its overall 50% reduction target.

          Second, Carnival Corp. has delayed its plan to install food waste bio-digesters on many of

   its ships because of the Company’s need to preserve financial resources due to the absence of

   revenue during the pause in guest operations. However, the Company has recently ordered a few

   dozen new digesters and intends to prioritize their installation on ships that will start cruising

   first. The CAM submits that, unless Carnival Corp. installs the digesters as planned,

   compensates for the absence of digesters by installing alternative food disposal equipment, or

   disposes of all its ships’ food waste ashore, the Company’s senior management will have

   “knowingly” allowed “discharges of non-food waste in violation of MARPOL Annex V.” CAM

   Third Annual Report at 73-74, 115.

          The planned installation of digesters was not the Company’s only means of improving its

   separation of food and non-food waste. Within the past year, the Company put into place a

   multi-layered system of checks of various stages of the food waste stream at the recommendation

   of its food waste tiger teams. Carnival Corp. will continue to rely on these checks to prevent

   improper discharges when its ships resume guest operations and will increase the frequency of or

   otherwise enhance the checks if necessary.



                                                     14
Case 1:16-cr-20897-PAS Document 196 Entered on FLSD Docket 07/22/2020 Page 16 of 21



   VI.     Environmental Incidents

           Carnival Corp. recognizes that environmental incidents continue to occur and is

   continuously working to reduce their frequency, notwithstanding the challenges of achieving a

   complete elimination of all incidents in any maritime organization, let alone a company of its

   size.

           The CAM’s annual report, like many of his earlier reports, addresses instances of

   malfunctioning pollution prevention equipment and ships lacking spare parts. The Company is

   working hard to improve the functioning and reliability of all of its pollution prevention

   equipment and to improve the availability of spare parts for such equipment. Its efforts have

   paid off: During each of the most recent three quarters for which data is available, for all

   instances of malfunctioning pollution prevention equipment, the malfunction was corrected

   within 24 hours more than 50% of the time.4 For the most recent two quarters, that frequency

   either approached or exceeded 60% of incidents in which pollution prevention equipment

   malfunctioned. Additionally, for more than a year, the average percentage of critical

   environmental spare parts onboard the Company’s ships has exceeded 99%.5 The Company

   notes that breakdowns in pollution prevention equipment and delays in replacing parts for such

   equipment rarely lead to violations of environmental law, regulations, or the ECP due to

   purposefully engineered redundancy in systems to provide for compliance in the event of

   equipment failures.6 Nevertheless, Carnival Corp. remains committed to further decreasing the


   4
           This data applies to the third quarter of 2019 through the first quarter of 2020.
   5
           This data is based on the time period between April 2019 and May 2020.
   6
           Cf. CAM Third Annual Report at 214 (noting that the CAM’s concerns about malfunctioning pollution
           prevention equipment are partially driven by the “significant workload concern” that these incidents pose
           for crew members “even when they do not rise to the level of a regulatory or ECP violation”). Section II of
           this status report explains in greater detail the Company’s ECP obligations related to pollution prevention
           equipment and critical environmental spare parts.


                                                            15
Case 1:16-cr-20897-PAS Document 196 Entered on FLSD Docket 07/22/2020 Page 17 of 21



   rate at which pollution prevention equipment malfunctions and critical environmental spare parts

   are unavailable, as the Company will always strive for sustained compliance with all

   environmental laws, regulations, and the ECP.

   VII.   Carnival Corp.’s Commitment to Diversity and Inclusion

          Carnival Corp. continues to address the need for greater diversity and inclusion in its

   workforce. The CAM states in his annual report that he intends to focus on assessing Carnival

   Corp.’s efforts to increase diversity in its workforce during the upcoming year. See CAM Third

   Annual Report at 236. Carnival Corp. is committed to creating a diverse and inclusive

   workplace but strongly disagrees with the CAM’s assessment that “the efforts of the Company

   do not yet match these words.” See id. at 241. Moreover, the Company’s efforts to improve

   diversity and inclusion are not required by the ECP and are insufficiently related to the

   Company’s environmental obligations to place them within the CAM’s authority to monitor.

   Nevertheless, ensuring a diverse and inclusive workplace is vitally important, as noted in the

   Company’s Corporate Vision Statement.

          Carnival Corp.’s leadership has recently spoken about the importance of ensuring that the

   Company’s workforce is diverse and that its workplace is inclusive. For example, Carnival

   Corp.’s Chief Executive Officer and Princess’s President have recently made published

   statements emphasizing this importance in order to add to the international dialogue fostered by

   the Black Lives Matter movement.7 Carnival Corp. was also recently informed by Forbes


   7
          Specifically, Carnival Corp.’s Chief Executive Officer said, “It is not about marketing slogans or
          campaigns in my view, but about the proactive actions each of us personally take and hold ourselves
          accountable for . . . There is an opportunity here for all of us to do more—and do much better—looking
          closely at our diversity and inclusion results across the board and challenging ourselves as individuals to
          take actions that can make a difference.”

          Princess’s President told all Holland America Group employees worldwide, “We are committed to creating
          a workplace where everyone feels comfortable bringing their whole, true self to work every day and has


                                                           16
Case 1:16-cr-20897-PAS Document 196 Entered on FLSD Docket 07/22/2020 Page 18 of 21



   magazine that it will be included in the magazine’s 2020 list of America’s Best Employers for

   Women. The Company’s leadership will continue to strive for a diverse and inclusive workforce

   as operations resume and the workforce once again grows commensurably.

   VIII. Concerns with the Scope of the CAM’s Review8

          The CAM’s annual report, similar to his most recent quarterly report submitted in March,

   includes an extensive discussion of the impact of COVID-19 on Carnival Corp.’s efforts to

   comply with public health obligations.9 See CAM Third Annual Report at 27-64. Carnival

   Corp. does not dispute that its efforts to meet its legal and regulatory obligations in the spheres of

   health, safety, and security have some impact on its compliance with the Company’s

   environmental obligations. The CAM’s authority to oversee Carnival Corp.’s operations in

   spheres not directly related to the environment must be limited, however. The CAM should not

   have unbridled authority to oversee areas that have only an indirect—and often attenuated—

   relationship to the Company’s compliance with environmental laws and regulations. Cf. United

   States v. Comstock, 560 U.S. 126, 150 (2010) (Kennedy, J., concurring) (“The inferences must




          equal opportunity to develop and succeed. Front and center in our core values is Respect. Within that, we
          each commit to being open and honest, building trust, celebrating differences, including everyone, and
          supporting change.”
   8
          Because this section addresses concerns that Carnival Corp. has with the scope of the CAM’s review, the
          Company respectfully requests that the CAM and the Court not discuss these concerns while a
          representative from Carnival Corp. is not present and that the Company be permitted to participate in any
          discussion of these issues.
   9
          Portions of the CAM’s report describe the COVID-19 pandemic and Carnival Corp.’s response to the
          pandemic by relaying information from media reports and, in some instances, describing allegations made
          in lawsuits filed against Carnival Corp. or its affiliates. Carnival Corp. does not believe it would be helpful
          to the Court to address all of these descriptions in detail, but the Company’s silence should not be
          interpreted as an indication that it agrees with the statements made in these media reports and lawsuits.
          Notably, the U.S. District Court for the Central District of California on July 14, 2020, dismissed with
          prejudice claims brought in several lawsuits by former passengers on the Grand Princess based on their
          alleged exposure to COVID-19 but not having ever tested positive for or displayed symptoms of the
          disease.



                                                           17
Case 1:16-cr-20897-PAS Document 196 Entered on FLSD Docket 07/22/2020 Page 19 of 21



   be controlled by some limitations lest, as Thomas Jefferson warned, congressional powers

   become completely unbounded by linking one power to another ad infinitum in a veritable game

   of ‘‘this is the house that Jack built.’’ Letter from Thomas Jefferson to Edward Livingston (Apr.

   30, 1800), 31 The Papers of Thomas Jefferson 547 (B. Oberg ed. 2004).”).

          The authority of the CAM and the TPA is rooted in Carnival Corp.’s obligations to

   comply with the environmental requirements of the ECP and certain environmental laws

   identified in the ECP.10 The parties proposed the appointment of the CAM and the TPA based

   on their competence to assess the Company’s compliance with environmental obligations, not

   based on any qualifications—or lack thereof—to assess compliance with public health

   regulations or any other type of obligation. The judgment entered in this case authorizes the

   Court and the Office of Probation to assess Princess’s compliance more broadly, but that

   oversight extends only to Princess—the only criminal defendant in this case—and not to

   Carnival Corp. and its other entities.

          The scope of the CAM’s review is not purely a legal issue; it has significant practical

   implications for the Company’s work on environmental compliance, which is the purpose of

   these proceedings. Expanding the scope of the CAM’s review too broadly diverts the attention

   and resources of the Company to non-core environmental issues and makes it difficult for

   Carnival Corp. to focus and execute on core environmental compliance issues which merit the




   10
          Carnival Corp. understands that the CAM believes the scope of his authority was increased by the
          agreement adopted by the Court in June 2019 that resolved Princess’s probation violations. See ECF No.
          134. That agreement did authorize the CAM to assess whether Carnival Corp. satisfied its commitments to
          create an Ethics & Compliance Department that would be responsible for all HESS areas and not just the
          environment. See id. § IV. However, the agreement authorized the CAM to monitor whether Carnival
          Corp. completed specific actions related to the creation of the Ethics & Compliance Department. Id. The
          agreement did not authorize the CAM to engage in an open-ended inquiry for the remainder of Princess’s
          probation into whether Carnival Corp. complies with all non-environmental laws or whether the Ethics &
          Compliance Department effectively performs its responsibilities not directly related to the environment.


                                                        18
Case 1:16-cr-20897-PAS Document 196 Entered on FLSD Docket 07/22/2020 Page 20 of 21



   Company’s highest priority in the remaining time of the ECP. Demonstrating progress on

   environmental compliance becomes all the more difficult if the CAM continues to expand upon

   his inquiries about topics such as public health, safety, and diversity—all of which Carnival

   Corp. is already addressing independent of his observations.

          In the spirit of cooperation and compromise, the Company has complied in many

   instances in which the CAM has requested information that the Company believes is not directly

   related to the environment or the obligations imposed by the ECP.11 Similarly, and for the same

   reasons, the Company has not objected to those portions of the CAM’s quarterly and annual

   reports that address topics unrelated to the environment. As time goes on, Carnival Corp. may,

   however, object to such requests that are unreasonably burdensome or that impose significant

   costs. To that end, the Company intends to review carefully the CAM’s Annual Plan for the

   upcoming year and raise with him any concerns that some of the work identified therein is

   outside the scope of his authority established by the ECP.

          Dated: July 22, 2020
          Miami, Florida


                                                       Respectfully submitted,

                                                       MARKUS/MOSS PLLC
                                                       By: /s/ David Oscar Markus
                                                       David Oscar Markus (FBN 119318)
                                                       dmarkus@markuslaw.com
                                                       40 N.W. Third Street
                                                       Penthouse One

   11
          As one example, Carnival Corp. circulates throughout the Company weekly reports summarizing HESS
          incidents. During the first year of the ECP, the CAM requested that the Company provide the full version
          of this report, which would include incidents related to health and safety topics, rather than providing only
          the environmental portion. Carnival Corp. decided voluntarily to provide the CAM with the full version of
          these reports, rather than ask the Court to adjudicate the dispute. However, Carnival Corp. told the CAM
          when it made that decision that it was not conceding that he had the authority to monitor issues related to
          health and safety and that the Company’s voluntary production of the full versions of its HESS reports
          should not be interpreted as such.


                                                          19
Case 1:16-cr-20897-PAS Document 196 Entered on FLSD Docket 07/22/2020 Page 21 of 21



                                      Miami, FL 33128
                                      Tel: (305) 379-6667

                                      and

                                      David N. Kelley (pro hac vice)
                                      Benjamin E. Rosenberg (pro hac vice)
                                      DECHERT LLP
                                      1095 Avenue of the Americas
                                      New York, New York 10036
                                      Tel.: (212) 698-3500

                                      Attorneys for Defendant




                                        20
